DETAILED ACTION
This office action is response to 01/03/2022. Claims 1-17 are amended. Claims 1-17 are presented for examination.
Allowable Subject Matter
2.       Claims 1-17 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
3.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the prior art of record, specifically Anderson (US 2009/0080898 A1) teaches a detection system, comprising: an optical transmit-receive system; an optical conduit in optical communication with the optical transmit-receive system; and an optical sensor in optical communication with said optical conduit, wherein said optical transmit-receive system provides pulsed optical signals to said optical sensor by way of said optical conduit that have a maximum pulse width of about 100 nanoseconds and further have a maximum pulse width that is less than a maximum distance of reflection of said pulsed optical signals in said optical detection system to thereby decrease false alarms (Fig. 1, Abstract, para 012).
Prior art of record, Herdic (US 2010/0085188 A1) teaches a system for detecting and classifying intruders, comprising: a seismic sensor configured to receive a plurality of seismic data signals; a microcontroller configured to count the number of times a noise threshold is exceeded over a defined time interval by the plurality of seismic data signals; detect an intruder based on the count; and classify the detected intruder based Fig. 2,  and paragraph 0016).
However, the prior arts of record fail to teach, make obvious, or suggest, a computer-implemented event statistic generation method for intrusion detection plurality of return signals corresponding to a plurality of stimulation pulses injected into an optical sensor fiber during a time period; and for each sensor bin: transforming the respective time-domain signal into a corresponding frequency- domain signal; calculating, from the respective frequency-domain signal, calculating, from the respective frequency-domain signal, a second signal power area of a second frequency band expected to contain  energy related to at least a first event; and generating an event statistic proportional to the ratio of the second signal power area to the first signal power area at least in part by dividing the second signal power area by the first signal power area., as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-17 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689